Citation Nr: 1818637	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decisions of the VA Regional Office (RO) in Nashville Tennessee. 

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran served in Republic of Vietnam from August 1970 to September 1971 therefore herbicide exposure is conceded.  

2.  The Veteran is currently diagnosed with coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C. §§ 1110, 1116, 1131 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 and 3.326 (a) (2017). 

As the Board's decision herein to grant service connection for ischemic heart disease constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue.

II.  Service Connection

The Veteran seeks entitlement to service connection for ischemic heart disease as a result of Agent Orange exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R.3.303 (a) (2017).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as ischemic heart disease (including coronary artery disease), will be rebuttably presumed as due to such exposure if they manifest to a compensable degree at any time after service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a) (6) (ii), 3.309 (e) (2017).

The Veteran's service treatment records show that the Veteran served in country in the Republic of Vietnam from August 1970 to September 1971, therefore herbicide exposure is conceded.

In the present case, medical records substantiate that the Veteran has a current diagnosis of coronary artery disease.  As coronary artery disease is a disability presumptively associated with herbicide exposure, service connection is warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for ischemic heart disease is granted.




____________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


